Exhibit 10.01

FORM OF
DIRECTOR INDEMNIFICATION AGREEMENT

This Director Indemnification Agreement (this “Agreement”), dated as of this
     day of August, 2006, is made by and between Haynes International, Inc., a
Delaware corporation (the “Company”), and                                  
(“Indemnitee”).

RECITALS:

WHEREAS, Section 141 of the Delaware General Corporation Law provides that a
corporation’s business and affairs shall be managed by or under the direction of
its board of directors;

WHEREAS, by virtue of the managerial prerogatives vested in the directors of a
Delaware corporation, directors act as fiduciaries of the corporation and its
stockholders;

WHEREAS, it is critically important to the Company and its stockholders that the
Company be able to attract and retain the most capable persons reasonably
available to serve as directors of the Company;

WHEREAS, in recognition of the need for corporations to be able to induce
capable and responsible persons to accept positions in corporate management,
Delaware law authorizes (and in some instances requires) corporations to
indemnify their directors and officers, and further authorizes corporations to
purchase and maintain insurance for the benefit of their directors and officers;

WHEREAS, the number of lawsuits challenging the judgment and actions of
directors of corporations, the costs of defending those lawsuits and the threat
to directors’ personal assets have all materially increased over the past
several years, chilling the willingness of capable persons to undertake the
responsibilities imposed on corporate directors;

WHEREAS, recent federal legislation and rules adopted by the Securities and
Exchange Commission have imposed additional disclosure and corporate governance
obligations on directors of public companies and have exposed such directors to
new and substantially broadened liabilities;

WHEREAS, Indemnitee is a director of the Company and his or her willingness to
serve in such capacity is predicated, in substantial part, upon the Company’s
willingness to indemnify him or her in accordance with the principles reflected
above, to the fullest extent permitted by the laws of the state of Delaware, and
upon the other undertakings set forth in this Agreement; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director of the Company and to enhance Indemnitee’s
ability to serve the Company in an effective manner, and in order to provide
such protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to the Company’s certificate
of


--------------------------------------------------------------------------------




 

incorporation or bylaws (collectively, the “Governance Documents”), any change
in the composition of the Company’s Board of Directors (the “Board”) or any
change-in-control or business combination transaction relating to the Company),
the Company desires to provide in this Agreement for the indemnification of and
the advancement of Expenses (as defined in Section 1.01(f)) to Indemnitee as set
forth in this Agreement and for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies;

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

AGREEMENT:

ARTICLE I


SECTION 1.01.        DEFINITIONS. IN ADDITION TO TERMS DEFINED ELSEWHERE HEREIN,
THE TERMS HEREINAFTER SET FORTH WHEN USED HEREIN SHALL HAVE THE FOLLOWING
MEANINGS AND THE FOLLOWING DEFINITIONS SHALL BE EQUALLY APPLICABLE TO BOTH THE
SINGULAR AND PLURAL FORMS OF ANY OF THE TERMS HEREIN DEFINED:


(A)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:

(I)               ANY “PERSON,” AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D)
OF THE EXCHANGE ACT (OTHER THAN THE COMPANY, ANY TRUSTEE OR OTHER FIDUCIARY
HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY, OR ANY COMPANY OWNED, DIRECTLY OR INDIRECTLY, BY THE
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF STOCK OF THE COMPANY), IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING MORE THAN THIRTY PERCENT (30%) OF EITHER
THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (“OUTSTANDING COMMON
STOCK”) OR THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES (“OUTSTANDING COMPANY VOTING SECURITIES”);

(II)              AT ANY TIME DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD AND ANY NEW
DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN
AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN CLAUSES (I),
(III), OR (IV) OF THIS SUBSECTION (A) OR WHOSE INITIAL ASSUMPTION OF OFFICE
OCCURRED AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST (AS DESCRIBED
IN RULE 14A-12(C) OF THE EXCHANGE ACT) WITH RESPECT TO THE ELECTION OR REMOVAL
OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS
BY OR ON BEHALF OF A PERSON OTHER THAN THE COMPANY) WHOSE ELECTION TO THE BOARD
OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE
OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS AT THE BEGINNING OF THE PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;

2


--------------------------------------------------------------------------------




 

(III)             CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE
EXCHANGE OR CONSOLIDATION OR SIMILAR CORPORATE TRANSACTION INVOLVING THE COMPANY
OR ANY OF ITS SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY OR AN ACQUISITION OF ASSETS OR STOCK OF ANOTHER
ENTITY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH A “BUSINESS COMBINATION”)
UNLESS, IN EACH CASE, FOLLOWING SUCH BUSINESS COMBINATION (I) ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL
OWNERS OF THE OUTSTANDING COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE THEN-OUTSTANDING SHARES OF
COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE
MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING A
CORPORATION THAT, AS A RESULT OF SUCH BUSINESS COMBINATION, OWNS THE COMPANY OR
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE
OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING COMPANY COMMON
STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY BE, (II) NO
PERSON OR ENTITY (EXCLUDING (A) ANY ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION OR (B) ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY
OR CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS,
DIRECTLY OR INDIRECTLY FIFTEEN (15%) OR MORE OF EITHER THE THEN- OUTSTANDING
SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION OR THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO SUCH BUSINESS COMBINATION, AND (III) AT LEAST A MAJORITY OF THE MEMBERS
OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE EXECUTION OF THE INITIAL
AGREEMENT, OR OF THE ACTION OF THE BOARD, PROVIDING FOR SUCH BUSINESS
COMBINATION; OR

(IV)            THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.


(B)           “CLAIM” MEANS: (I) ANY THREATENED, ASSERTED, PENDING OR COMPLETED
CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING, ARBITRATION, ALTERNATE DISPUTE
RESOLUTION MECHANISM, INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR
PROCEEDING, INCLUDING ANY AND ALL APPEALS, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, ARBITRATIVE, INVESTIGATIVE OR OTHER, WHETHER FORMAL OR INFORMAL,
AND WHETHER MADE PURSUANT TO FEDERAL, STATE OR OTHER LAW; AND (II) ANY
THREATENED, PENDING OR COMPLETED INQUIRY OR INVESTIGATION, WHETHER MADE,
INSTITUTED OR CONDUCTED BY THE COMPANY OR ANY OTHER PERSON, INCLUDING ANY
FEDERAL, STATE OR OTHER GOVERNMENTAL ENTITY, THAT INDEMNITEE DETERMINES MIGHT
LEAD TO THE INSTITUTION OF ANY SUCH CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING.
FOR PURPOSES OF THIS DEFINITION, THE TERM “THREATENED” WILL BE DEEMED TO INCLUDE
INDEMNITEE’S GOOD FAITH BELIEF THAT A CLAIM OR OTHER ASSERTION MAY LEAD TO A
CLAIM.


(C)           “CONTROLLED AFFILIATE” MEANS ANY CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTITY OR ENTERPRISE,
WHETHER OR NOT FOR PROFIT, THAT

3


--------------------------------------------------------------------------------





IS DIRECTLY OR INDIRECTLY CONTROLLED BY THE COMPANY. FOR PURPOSES OF THIS
DEFINITION, “CONTROL” MEANS THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER
TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT OR POLICIES OF AN ENTITY OR
ENTERPRISE, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, THROUGH OTHER
VOTING RIGHTS, BY CONTRACT OR OTHERWISE; PROVIDED THAT DIRECT OR INDIRECT
BENEFICIAL OWNERSHIP OF CAPITAL STOCK OR OTHER INTERESTS IN AN ENTITY OR
ENTERPRISE ENTITLING THE HOLDER TO CAST TWENTY PERCENT (20%) OR MORE OF THE
TOTAL NUMBER OF VOTES GENERALLY ENTITLED TO BE CAST IN THE ELECTION OF DIRECTORS
(OR PERSONS PERFORMING COMPARABLE FUNCTIONS) OF SUCH ENTITY OR ENTERPRISE SHALL
BE DEEMED TO CONSTITUTE CONTROL FOR PURPOSES OF THIS DEFINITION.


(D)           “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS
NOT AND WAS NOT A PARTY TO THE CLAIM IN RESPECT OF WHICH INDEMNIFICATION IS
SOUGHT BY INDEMNITEE.


(E)           “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(F)            “EXPENSES” MEANS ALL ATTORNEY’S FEES, DISBURSEMENTS AND
RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL
EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES,
POSTAGE, FAX TRANSMISSION CHARGES, SECRETARIAL SERVICES, DELIVERY SERVICE FEES
AND ALL OTHER DISBURSEMENTS OR EXPENSES PAID OR INCURRED IN CONNECTION WITH
PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING, BEING
OR PREPARING TO BE A WITNESS IN, OR OTHERWISE PARTICIPATING IN, AN INDEMNIFIABLE
CLAIM, OR IN CONNECTION WITH SEEKING INDEMNIFICATION UNDER THIS AGREEMENT.
EXPENSES WILL ALSO INCLUDE EXPENSES PAID OR INCURRED IN CONNECTION WITH ANY
APPEAL RESULTING FROM ANY INDEMNIFIABLE CLAIM, INCLUDING THE PREMIUM, SECURITY
FOR AND OTHER COSTS RELATING TO ANY APPEAL BOND OR ITS EQUIVALENT. EXPENSES,
HOWEVER, WILL NOT INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR THE AMOUNT
OF JUDGMENTS OR FINES AGAINST INDEMNITEE


(G)           “INCUMBENT DIRECTORS” MEANS THE INDIVIDUALS WHO, AS OF THE DATE
HEREOF, ARE DIRECTORS OF THE COMPANY AND ANY INDIVIDUAL BECOMING A DIRECTOR
SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, NOMINATION FOR ELECTION BY THE
COMPANY’S STOCKHOLDERS, OR APPOINTMENT, WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE THEN INCUMBENT DIRECTORS (EITHER BY A SPECIFIC VOTE OR
BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS NAMED
AS A NOMINEE FOR DIRECTOR, WITHOUT OBJECTION TO SUCH NOMINATION); PROVIDED,
HOWEVER, THAT AN INDIVIDUAL SHALL NOT BE AN INCUMBENT DIRECTOR IF SUCH
INDIVIDUAL’S ELECTION OR APPOINTMENT TO THE BOARD OCCURS AS A RESULT OF AN
ACTUAL OR THREATENED ELECTION CONTEST (AS DESCRIBED IN RULE 14A-12(C) OF THE
EXCHANGE ACT) WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD.


(H)           “INDEMNIFIABLE CLAIM” MEANS ANY CLAIM BASED UPON, ARISING OUT OF
OR RESULTING FROM: (I) ANY ACTUAL, ALLEGED OR SUSPECTED ACT OR FAILURE TO ACT BY
INDEMNITEE IN HIS OR HER CAPACITY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF
THE COMPANY OR AS A DIRECTOR, OFFICER, EMPLOYEE, MEMBER, MANAGER, TRUSTEE OR
AGENT OF ANY OTHER CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER ENTITY OR ENTERPRISE, WHETHER OR NOT FOR PROFIT, AS TO
WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE

4


--------------------------------------------------------------------------------





 


COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, MEMBER, MANAGER, TRUSTEE OR AGENT;
(II) ANY ACTUAL, ALLEGED OR SUSPECTED ACT OR FAILURE TO ACT BY INDEMNITEE IN
RESPECT OF ANY BUSINESS, TRANSACTION, COMMUNICATION, FILING, DISCLOSURE OR OTHER
ACTIVITY OF THE COMPANY OR ANY OTHER ENTITY OR ENTERPRISE REFERRED TO IN CLAUSE
(I) OF THIS SENTENCE; OR (III) INDEMNITEE’S STATUS AS A CURRENT OR FORMER
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR AS A CURRENT OR FORMER
DIRECTOR, OFFICER, EMPLOYEE, MEMBER, MANAGER, TRUSTEE OR AGENT OF THE COMPANY OR
ANY OTHER ENTITY OR ENTERPRISE REFERRED TO IN CLAUSE (I) OF THIS SENTENCE OR ANY
ACTUAL, ALLEGED OR SUSPECTED ACT OR FAILURE TO ACT BY INDEMNITEE IN CONNECTION
WITH ANY OBLIGATION OR RESTRICTION IMPOSED UPON INDEMNITEE BY REASON OF SUCH
STATUS. IN ADDITION TO ANY SERVICE AT THE ACTUAL REQUEST OF THE COMPANY, FOR
PURPOSES OF THIS AGREEMENT, INDEMNITEE SHALL BE DEEMED TO BE SERVING OR TO HAVE
SERVED AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, MEMBER,
MANAGER, TRUSTEE OR AGENT OF ANOTHER ENTITY OR ENTERPRISE IF INDEMNITEE IS OR
WAS SERVING AS A DIRECTOR, OFFICER, EMPLOYEE, MEMBER, MANAGER, TRUSTEE OR AGENT
OF SUCH ENTITY OR ENTERPRISE AND (A) SUCH ENTITY OR ENTERPRISE IS OR AT THE TIME
OF SUCH SERVICE WAS A CONTROLLED AFFILIATE, (B) SUCH ENTITY OR ENTERPRISE IS OR
AT THE TIME OF SUCH SERVICE WAS AN EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
SPONSORED OR MAINTAINED BY THE COMPANY OR A CONTROLLED AFFILIATE OR (C) THE
COMPANY OR A CONTROLLED AFFILIATE DIRECTLY OR INDIRECTLY CAUSED OR AUTHORIZED
INDEMNITEE TO BE NOMINATED, ELECTED, APPOINTED, DESIGNATED, EMPLOYED, ENGAGED OR
SELECTED TO SERVE IN SUCH CAPACITY.


(I)            “INDEMNIFIABLE LOSSES” MEANS ANY AND ALL LOSSES RELATING TO,
ARISING OUT OF OR RESULTING FROM ANY INDEMNIFIABLE CLAIM.


(J)            “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW
FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY
IS, NOR IN THE PAST FIVE (5) YEARS HAS BEEN, RETAINED TO REPRESENT: (I) THE
COMPANY (OR ANY SUBSIDIARY), THE BOARD (OR ANY COMMITTEE) OR INDEMNITEE IN ANY
MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT TO MATTERS
CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER INDEMNITEES UNDER
SIMILAR INDEMNIFICATION AGREEMENTS); OR (II) ANY OTHER NAMED (OR, AS TO A
THREATENED MATTER, REASONABLY LIKELY TO BE NAMED) PARTY TO THE INDEMNIFIABLE
CLAIM GIVING RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. NOTWITHSTANDING THE
FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO,
UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD
HAVE A CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN
AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.


(K)           “LOSSES” MEANS ANY AND ALL EXPENSES, DAMAGES, LOSSES, LIABILITIES,
JUDGMENTS, FINES, PENALTIES (WHETHER CIVIL, CRIMINAL OR OTHER) AND AMOUNTS PAID
IN SETTLEMENTS, INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR
PAYABLE IN CONNECTION WITH OR IN RESPECT OF ANY OF THE FOREGOING.


(L)            “SUBSIDIARY” MEANS AN ENTITY IN WHICH THE COMPANY DIRECTLY OR
INDIRECTLY BENEFICIALLY OWNS FIFTY PERCENT (50%) OR MORE OF THE OUTSTANDING
VOTING SECURITIES.


SECTION 1.02.        INDEMNIFICATION OBLIGATION. SUBJECT TO SECTION 1.07, THE
COMPANY SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS INDEMNITEE, TO THE FULLEST
EXTENT PERMITTED OR REQUIRED BY THE COMPANY’S GOVERNANCE DOCUMENTS AND THE LAWS
OF THE STATE OF DELAWARE IN EFFECT ON THE

5


--------------------------------------------------------------------------------





 


DATE HEREOF OR AS THE SAME MAY FROM TIME TO TIME HEREAFTER BE AMENDED,
INTERPRETED OR REPLACED TO INCREASE THE SCOPE OF SUCH PERMITTED INDEMNIFICATION,
AGAINST ANY AND ALL INDEMNIFIABLE CLAIMS AND INDEMNIFIABLE LOSSES; PROVIDED,
HOWEVER, THAT, EXCEPT AS PROVIDED IN SECTIONS 1.04 AND 1.23, INDEMNITEE SHALL
NOT BE ENTITLED TO INDEMNIFICATION PURSUANT TO THIS AGREEMENT IN CONNECTION WITH
ANY CLAIM INITIATED BY INDEMNITEE AGAINST THE COMPANY OR ANY DIRECTOR OR OFFICER
OF THE COMPANY UNLESS THE COMPANY HAS JOINED IN OR CONSENTED TO THE INITIATION
OF SUCH CLAIM.


SECTION 1.03.        ADVANCEMENT OF EXPENSES. INDEMNITEE SHALL HAVE THE RIGHT TO
ADVANCEMENT BY THE COMPANY TO THE FULLEST EXTENT PERMITTED BY THE LAWS OF THE
STATE OF DELAWARE PRIOR TO THE FINAL DISPOSITION OF ANY INDEMNIFIABLE CLAIM OF
ANY AND ALL EXPENSES RELATING TO, ARISING OUT OF OR RESULTING FROM ANY
INDEMNIFIABLE CLAIM PAID OR INCURRED BY INDEMNITEE OR WHICH INDEMNITEE
DETERMINES ARE REASONABLY LIKELY TO BE PAID OR INCURRED BY INDEMNITEE.
INDEMNITEE’S RIGHT TO SUCH ADVANCEMENT IS NOT SUBJECT TO THE SATISFACTION OF ANY
STANDARD OF CONDUCT. WITHOUT LIMITING THE GENERALITY OR EFFECT OF THE FOREGOING,
WITHIN FIVE (5) BUSINESS DAYS AFTER ANY REQUEST BY INDEMNITEE, THE COMPANY
SHALL, IN ACCORDANCE WITH SUCH REQUEST (BUT WITHOUT DUPLICATION): (A) PAY SUCH
EXPENSES ON BEHALF OF INDEMNITEE; (B) ADVANCE TO INDEMNITEE FUNDS IN AN AMOUNT
SUFFICIENT TO PAY SUCH EXPENSES; OR (C) REIMBURSE INDEMNITEE FOR SUCH EXPENSES;
PROVIDED THAT INDEMNITEE SHALL REPAY, WITHOUT INTEREST ANY AMOUNTS ACTUALLY
ADVANCED TO INDEMNITEE THAT, AT THE FINAL DISPOSITION OF THE INDEMNIFIABLE CLAIM
TO WHICH THE ADVANCE RELATED, WERE IN EXCESS OF AMOUNTS PAID OR PAYABLE BY
INDEMNITEE IN RESPECT OF EXPENSES RELATING TO, ARISING OUT OF OR RESULTING FROM
SUCH INDEMNIFIABLE CLAIM. IN CONNECTION WITH ANY SUCH PAYMENT, ADVANCEMENT OR
REIMBURSEMENT, INDEMNITEE SHALL EXECUTE AND DELIVER TO THE COMPANY AN
UNDERTAKING, WHICH NEED NOT BE SECURED AND SHALL BE ACCEPTED WITHOUT REFERENCE
TO INDEMNITEE’S ABILITY TO REPAY THE EXPENSES, BY OR ON BEHALF OF THE
INDEMNITEE, TO REPAY ANY AMOUNTS PAID, ADVANCED OR REIMBURSED BY THE COMPANY OF
EXPENSES RELATING TO, ARISING OUT OF OR RESULTING FROM ANY INDEMNIFIABLE CLAIM
OF WHICH IT SHALL HAVE BEEN DETERMINED, FOLLOWING THE FINAL DISPOSITION OF SUCH
INDEMNIFIABLE CLAIM AND IN ACCORDANCE WITH SECTION 1.07, THAT INDEMNITEE IS NOT
ENTITLED TO INDEMNIFICATION HEREUNDER.


SECTION 1.04.        INDEMNIFICATION FOR ADDITIONAL EXPENSES. WITHOUT LIMITING
THE GENERALITY OR EFFECT OF THE FOREGOING, THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS INDEMNITEE AGAINST AND, IF REQUESTED BY INDEMNITEE, SHALL REIMBURSE
INDEMNITEE FOR, OR ADVANCE TO INDEMNITEE, WITHIN FIVE (5) BUSINESS DAYS OF SUCH
REQUEST, ANY AND ALL EXPENSES PAID OR INCURRED BY INDEMNITEE OR WHICH INDEMNITEE
DETERMINES ARE REASONABLY LIKELY TO BE PAID OR INCURRED BY INDEMNITEE IN
CONNECTION WITH ANY CLAIM MADE, INSTITUTED OR CONDUCTED BY INDEMNITEE FOR: (A)
INDEMNIFICATION OR REIMBURSEMENT OR ADVANCE PAYMENT OF EXPENSES BY THE COMPANY
UNDER ANY PROVISION OF THIS AGREEMENT, OR UNDER ANY OTHER AGREEMENT OR PROVISION
OF THE GOVERNANCE DOCUMENTS NOW OR HEREAFTER IN EFFECT RELATING TO INDEMNIFIABLE
CLAIMS; AND/OR (B) RECOVERY UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE POLICIES MAINTAINED BY THE COMPANY, REGARDLESS IN EACH CASE OF WHETHER
INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION,
REIMBURSEMENT, ADVANCE OR INSURANCE RECOVERY, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT INDEMNITEE SHALL RETURN, WITHOUT INTEREST, ANY SUCH ADVANCE OF
EXPENSES (OR PORTION THEREOF) THAT REMAINS UNSPENT AT THE FINAL DISPOSITION OF
THE CLAIM TO WHICH THE ADVANCE RELATED.


SECTION 1.05.        PARTIAL INDEMNITY. IF INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A
PORTION OF ANY INDEMNIFIABLE LOSS,

6


--------------------------------------------------------------------------------





 


BUT NOT FOR ALL OF THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS
INDEMNIFY INDEMNITEE FOR THE PORTION THEREOF TO WHICH INDEMNITEE IS ENTITLED.


SECTION 1.06.        PROCEDURE FOR NOTIFICATION. TO OBTAIN INDEMNIFICATION UNDER
THIS AGREEMENT IN RESPECT OF AN INDEMNIFIABLE CLAIM OR INDEMNIFIABLE LOSS,
INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST THEREFOR, INCLUDING A
BRIEF DESCRIPTION (BASED UPON INFORMATION THEN AVAILABLE TO INDEMNITEE) OF SUCH
INDEMNIFIABLE CLAIM OR INDEMNIFIABLE LOSS. IF, AT THE TIME OF THE RECEIPT OF
SUCH REQUEST, THE COMPANY HAS DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE IN
EFFECT UNDER WHICH COVERAGE FOR SUCH INDEMNIFIABLE CLAIM OR INDEMNIFIABLE LOSS
IS POTENTIALLY AVAILABLE, THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE OF SUCH
INDEMNIFIABLE CLAIM OR INDEMNIFIABLE LOSS TO THE APPLICABLE INSURERS IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE APPLICABLE POLICIES. THE COMPANY
SHALL PROVIDE TO INDEMNITEE A COPY OF SUCH NOTICE DELIVERED TO THE APPLICABLE
INSURERS, AND COPIES OF ALL SUBSEQUENT CORRESPONDENCE BETWEEN THE COMPANY AND
SUCH INSURERS REGARDING THE INDEMNIFIABLE CLAIM OR INDEMNIFIABLE LOSS, IN EACH
CASE SUBSTANTIALLY CONCURRENTLY WITH THE DELIVERY OR RECEIPT THEREOF BY THE
COMPANY. THE FAILURE BY INDEMNITEE TO TIMELY NOTIFY THE COMPANY OF ANY
INDEMNIFIABLE CLAIM OR INDEMNIFIABLE LOSS SHALL NOT RELIEVE THE COMPANY FROM ANY
LIABILITY HEREUNDER UNLESS, AND ONLY TO THE EXTENT THAT, THE COMPANY DID NOT
OTHERWISE LEARN OF SUCH INDEMNIFIABLE CLAIM OR INDEMNIFIABLE LOSS AND SUCH
FAILURE RESULTS IN FORFEITURE BY THE COMPANY OF SUBSTANTIAL DEFENSES, RIGHTS OR
INSURANCE COVERAGE.


SECTION 1.07.        DETERMINATION OF RIGHT TO INDEMNIFICATION.


(A)           TO THE EXTENT THAT INDEMNITEE SHALL HAVE BEEN SUCCESSFUL ON THE
MERITS OR OTHERWISE IN DEFENSE OF ANY INDEMNIFIABLE CLAIM OR ANY PORTION THEREOF
OR IN DEFENSE OF ANY ISSUE OR MATTER THEREIN, INCLUDING DISMISSAL WITHOUT
PREJUDICE, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL INDEMNIFIABLE LOSSES
RELATING TO, ARISING OUT OF OR RESULTING FROM SUCH INDEMNIFIABLE CLAIM IN
ACCORDANCE WITH SECTION 1.02 AND NO STANDARD OF CONDUCT DETERMINATION (AS
DEFINED IN SECTION 1.07(B)) SHALL BE REQUIRED.


(B)           TO THE EXTENT THAT THE PROVISIONS OF SECTION 1.07(A) ARE
INAPPLICABLE TO AN INDEMNIFIABLE CLAIM THAT SHALL HAVE BEEN FINALLY DISPOSED OF,
ANY DETERMINATION OF WHETHER INDEMNITEE HAS SATISFIED ANY APPLICABLE STANDARD OF
CONDUCT UNDER DELAWARE LAW THAT IS A LEGALLY REQUIRED CONDITION PRECEDENT TO
INDEMNIFICATION OF INDEMNITEE HEREUNDER AGAINST INDEMNIFIABLE LOSSES RELATING
TO, ARISING OUT OF OR RESULTING FROM SUCH INDEMNIFIABLE CLAIM (A “STANDARD OF
CONDUCT DETERMINATION”) SHALL BE MADE AS FOLLOWS: (I) IF A CHANGE IN CONTROL
SHALL NOT HAVE OCCURRED, OR IF A CHANGE IN CONTROL SHALL HAVE OCCURRED BUT
INDEMNITEE SHALL HAVE REQUESTED THAT THE STANDARD OF CONDUCT DETERMINATION BE
MADE PURSUANT TO THIS CLAUSE (I), (A) BY A MAJORITY VOTE OF THE DISINTERESTED
DIRECTORS, EVEN IF LESS THAN A QUORUM OF THE BOARD, (B) IF SUCH DISINTERESTED
DIRECTORS SO DIRECT, BY A MAJORITY VOTE OF A COMMITTEE OF DISINTERESTED
DIRECTORS DESIGNATED BY A MAJORITY VOTE OF ALL DISINTERESTED DIRECTORS, OR (C)
IF THERE ARE NO SUCH DISINTERESTED DIRECTORS, BY INDEPENDENT COUNSEL IN A
WRITTEN OPINION ADDRESSED TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO
INDEMNITEE; AND (II) IF A CHANGE IN CONTROL SHALL HAVE OCCURRED AND INDEMNITEE
SHALL NOT HAVE REQUESTED THAT THE STANDARD OF CONDUCT DETERMINATION BE MADE
PURSUANT TO CLAUSE (I), BY INDEPENDENT COUNSEL IN A WRITTEN OPINION ADDRESSED TO
THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE. INDEMNITEE WILL
COOPERATE WITH THE PERSON OR PERSONS MAKING SUCH STANDARD OF CONDUCT
DETERMINATION, INCLUDING

7


--------------------------------------------------------------------------------





 


PROVIDING TO SUCH PERSON OR PERSONS, UPON REASONABLE ADVANCE REQUEST, ANY
DOCUMENTATION OR INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE PROTECTED FROM
DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO INDEMNITEE AND REASONABLY
NECESSARY TO SUCH DETERMINATION. THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS
INDEMNITEE AGAINST AND, IF REQUESTED BY INDEMNITEE, SHALL REIMBURSE INDEMNITEE
FOR, OR ADVANCE TO INDEMNITEE, WITHIN FIVE (5) BUSINESS DAYS OF SUCH REQUEST,
ANY AND ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’ AND EXPERTS’ FEES AND
EXPENSES) INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE PERSON OR PERSONS
MAKING SUCH STANDARD OF CONDUCT DETERMINATION. THE PERSON, PERSONS OR ENTITY
CHOSEN TO MAKE THE STANDARD OF CONDUCT DETERMINATION WILL ACT REASONABLY AND IN
GOOD FAITH IN MAKING SUCH DETERMINATION.


(C)           THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE ANY
STANDARD OF CONDUCT DETERMINATION REQUIRED UNDER SECTION 1.07(B) TO BE MADE AS
PROMPTLY AS PRACTICABLE. IF (I) THE PERSON OR PERSONS EMPOWERED OR SELECTED
UNDER SECTION 1.07 TO MAKE THE STANDARD OF CONDUCT DETERMINATION SHALL NOT HAVE
MADE A DETERMINATION WITHIN THIRTY (30) DAYS AFTER THE LATER OF (A) RECEIPT BY
THE COMPANY OF WRITTEN NOTICE FROM INDEMNITEE ADVISING THE COMPANY OF THE FINAL
DISPOSITION OF THE APPLICABLE INDEMNIFIABLE CLAIM (THE DATE OF SUCH RECEIPT
BEING THE “NOTIFICATION DATE”) AND (B) THE SELECTION OF AN INDEPENDENT COUNSEL,
IF SUCH DETERMINATION IS TO BE MADE BY INDEPENDENT COUNSEL, THAT IS PERMITTED
UNDER THE PROVISIONS OF SECTION 1.07(E) TO MAKE SUCH DETERMINATION AND (II)
INDEMNITEE SHALL HAVE FULFILLED HIS OR HER OBLIGATIONS SET FORTH IN THE SECOND
SENTENCE OF SECTION 1.07(B), THEN INDEMNITEE SHALL BE DEEMED TO HAVE SATISFIED
THE APPLICABLE STANDARD OF CONDUCT; PROVIDED THAT SUCH 30-DAY PERIOD MAY BE
EXTENDED FOR A REASONABLE TIME, NOT TO EXCEED AN ADDITIONAL THIRTY (30) DAYS, IF
THE PERSON OR PERSONS MAKING SUCH DETERMINATION IN GOOD FAITH REQUIRES SUCH
ADDITIONAL TIME FOR THE OBTAINING OR EVALUATION OR DOCUMENTATION AND/OR
INFORMATION RELATING THERETO.


(D)           IF (I) INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION HEREUNDER
AGAINST ANY INDEMNIFIABLE LOSSES PURSUANT TO SECTION 1.07(A), (II) NO
DETERMINATION OF WHETHER INDEMNITEE HAS SATISFIED ANY APPLICABLE STANDARD OF
CONDUCT UNDER DELAWARE LAW IS A LEGALLY REQUIRED CONDITION PRECEDENT TO
INDEMNIFICATION OF INDEMNITEE HEREUNDER AGAINST ANY INDEMNIFIABLE LOSSES, OR
(III) INDEMNITEE HAS BEEN DETERMINED OR DEEMED PURSUANT TO SECTION 1.07(B) OR
(C) TO HAVE SATISFIED ANY APPLICABLE STANDARD OF CONDUCT UNDER DELAWARE LAW
WHICH IS A LEGALLY REQUIRED CONDITION PRECEDENT TO INDEMNIFICATION OF INDEMNITEE
HEREUNDER AGAINST ANY INDEMNIFIABLE LOSSES, THEN THE COMPANY SHALL PAY TO
INDEMNITEE, WITHIN FIVE (5) BUSINESS DAYS AFTER THE LATER OF (X) THE
NOTIFICATION DATE IN RESPECT OF THE INDEMNIFIABLE CLAIM OR PORTION THEREOF TO
WHICH SUCH INDEMNIFIABLE LOSSES ARE RELATED, OUT OF WHICH SUCH INDEMNIFIABLE
LOSSES AROSE OR FROM WHICH SUCH INDEMNIFIABLE LOSSES RESULTED AND (Y) THE
EARLIEST DATE ON WHICH THE APPLICABLE CRITERION SPECIFIED IN CLAUSE (I), (II) OR
(III) ABOVE SHALL HAVE BEEN SATISFIED, AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
INDEMNIFIABLE LOSSES.


(E)           IF A STANDARD OF CONDUCT DETERMINATION IS TO BE MADE BY
INDEPENDENT COUNSEL PURSUANT TO SECTION 1.07(B)(I), THE INDEPENDENT COUNSEL
SHALL BE SELECTED BY THE BOARD, AND THE COMPANY SHALL GIVE WRITTEN NOTICE TO
INDEMNITEE ADVISING HIM OR HER OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO
SELECTED. IF A STANDARD OF CONDUCT DETERMINATION IS TO BE MADE BY INDEPENDENT
COUNSEL PURSUANT TO SECTION 1.07(B)(II), THE

8


--------------------------------------------------------------------------------





 


INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE, AND INDEMNITEE SHALL GIVE
WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY OF THE INDEPENDENT
COUNSEL SO SELECTED. IN EITHER CASE, INDEMNITEE OR THE COMPANY, AS APPLICABLE,
MAY, WITHIN TEN (10) BUSINESS DAYS AFTER RECEIVING WRITTEN NOTICE OF SELECTION
FROM THE OTHER, DELIVER TO THE OTHER A WRITTEN OBJECTION TO SUCH SELECTION;
PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT
THE INDEPENDENT COUNSEL SO SELECTED DOES NOT SATISFY THE CRITERIA SET FORTH IN
THE DEFINITION OF “INDEPENDENT COUNSEL” IN SECTION 1.01(J), AND THE OBJECTION
SHALL SET FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH ASSERTION. ABSENT A
PROPER AND TIMELY OBJECTION, THE PERSON OR FIRM SO SELECTED SHALL ACT AS
INDEPENDENT COUNSEL. IF SUCH WRITTEN OBJECTION IS PROPERLY AND TIMELY MADE AND
SUBSTANTIATED, (I) THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS
INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS
DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT AND (II) THE NON-OBJECTING PARTY
MAY, AT ITS OPTION, SELECT AN ALTERNATIVE INDEPENDENT COUNSEL AND GIVE WRITTEN
NOTICE TO THE OTHER PARTY ADVISING SUCH OTHER PARTY OF THE IDENTITY OF THE
ALTERNATIVE INDEPENDENT COUNSEL SO SELECTED, IN WHICH CASE THE PROVISIONS OF THE
TWO IMMEDIATELY PRECEDING SENTENCES AND CLAUSE (I) OF THIS SENTENCE SHALL APPLY
TO SUCH SUBSEQUENT SELECTION AND NOTICE. IF APPLICABLE, THE PROVISIONS OF CLAUSE
(II) OF THE IMMEDIATELY PRECEDING SENTENCE SHALL APPLY TO SUCCESSIVE ALTERNATIVE
SELECTIONS. IF NO INDEPENDENT COUNSEL THAT IS PERMITTED UNDER THE FOREGOING
PROVISIONS OF THIS SECTION 1.07(E) TO MAKE THE STANDARD OF CONDUCT DETERMINATION
SHALL HAVE BEEN SELECTED WITHIN THIRTY (30) DAYS AFTER THE COMPANY GIVES ITS
INITIAL NOTICE PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 1.07(E) OR
INDEMNITEE GIVES ITS INITIAL NOTICE PURSUANT TO THE SECOND SENTENCE OF THIS
SECTION 1.07(E), AS THE CASE MAY BE, EITHER THE COMPANY OR INDEMNITEE MAY
PETITION THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR OTHER COURT OF
COMPETENT JURISDICTION FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE BEEN
MADE BY THE COMPANY OR INDEMNITEE TO THE OTHER’S SELECTION OF INDEPENDENT
COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON OR FIRM
SELECTED BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT SHALL DESIGNATE, AND
THE PERSON OR FIRM WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR THE
PERSON OR FIRM SO APPOINTED WILL ACT AS INDEPENDENT COUNSEL. IN ALL EVENTS, THE
COMPANY SHALL PAY ALL OF THE REASONABLE FEES AND EXPENSES OF THE INDEPENDENT
COUNSEL INCURRED IN CONNECTION WITH THE INDEPENDENT COUNSEL’S DETERMINATION
PURSUANT TO SECTION 1.07(B).


SECTION 1.08.        PRESUMPTION OF ENTITLEMENT. IN MAKING ANY STANDARD OF
CONDUCT DETERMINATION, THE PERSON OR PERSONS MAKING SUCH DETERMINATION SHALL
PRESUME THAT INDEMNITEE HAS SATISFIED THE APPLICABLE STANDARD OF CONDUCT, AND
THE COMPANY MAY OVERCOME SUCH PRESUMPTION ONLY BY ITS OBTAINING CLEAR AND
CONVINCING EVIDENCE TO THE CONTRARY. ANY STANDARD OF CONDUCT DETERMINATION THAT
IS ADVERSE TO INDEMNITEE MAY BE CHALLENGED BY THE INDEMNITEE IN THE COURT OF
CHANCERY OF THE STATE OF DELAWARE OR OTHER COURT OF COMPETENT JURISDICTION.
NEITHER THE FAILURE OF ANY PERSON, PERSONS OR ENTITY CHOSEN TO MAKE A
DETERMINATION AS TO WHETHER INDEMNITEE HAS MET ANY PARTICULAR STANDARD OF
CONDUCT OR HAD ANY PARTICULAR BELIEF TO MAKE SUCH DETERMINATION, NOR AN ACTUAL
DETERMINATION BY SUCH PERSON, PERSONS OR ENTITY THAT INDEMNITEE HAS NOT MET SUCH
STANDARD OF CONDUCT OR DID NOT HAVE SUCH BELIEF, PRIOR TO OR AFTER THE
COMMENCEMENT OF LEGAL PROCEEDINGS BY INDEMNITEE TO SECURE A JUDICIAL
DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER THIS AGREEMENT UNDER
APPLICABLE LAW, WILL BE A DEFENSE TO INDEMNITEE’S CLAIM OR CREATE A PRESUMPTION
THAT INDEMNITEE HAS NOT MET ANY PARTICULAR STANDARD OF CONDUCT OR DID NOT HAVE
ANY PARTICULAR BELIEF.

9


--------------------------------------------------------------------------------





 


SECTION 1.09.        NO OTHER PRESUMPTION. FOR PURPOSES OF THIS AGREEMENT, THE
TERMINATION OF ANY CLAIM BY JUDGMENT, ORDER, SETTLEMENT (WHETHER WITH OR WITHOUT
COURT APPROVAL) OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS
EQUIVALENT, WILL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY
APPLICABLE STANDARD OF CONDUCT OR THAT INDEMNIFICATION HEREUNDER IS OTHERWISE
NOT PERMITTED. IN THE EVENT THAT ANY INDEMNIFIABLE CLAIM TO WHICH INDEMNITEE IS
A PARTY IS RESOLVED IN ANY MANNER OTHER THAN BY FINAL ADVERSE JUDGMENT (AS TO
WHICH ALL RIGHTS OF APPEAL THEREFROM HAVE BEEN EXHAUSTED OR LAPSED) AGAINST
INDEMNITEE (INCLUDING, WITHOUT LIMITATION, SETTLEMENT OF SUCH INDEMNIFIABLE
CLAIM WITH OR WITHOUT PAYMENT OF MONEY OR OTHER CONSIDERATION) IT WILL BE
PRESUMED THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN SUCH
INDEMNIFIABLE CLAIM. ANYONE SEEKING TO OVERCOME THIS PRESUMPTION WILL HAVE THE
BURDEN OF PROOF AND THE BURDEN OF PERSUASION, BY CLEAR AND CONVINCING EVIDENCE.


SECTION 1.10.        NON-EXCLUSIVITY. THE RIGHTS OF INDEMNITEE HEREUNDER WILL BE
IN ADDITION TO ANY OTHER RIGHTS INDEMNITEE MAY HAVE UNDER THE GOVERNANCE
DOCUMENTS, OR THE SUBSTANTIVE LAWS OF THE COMPANY’S JURISDICTION OF
INCORPORATION, ANY OTHER CONTRACT OR OTHERWISE (COLLECTIVELY, “OTHER INDEMNITY
PROVISIONS”); PROVIDED, HOWEVER, THAT (A) TO THE EXTENT THAT INDEMNITEE
OTHERWISE WOULD HAVE ANY GREATER RIGHT TO INDEMNIFICATION UNDER ANY OTHER
INDEMNITY PROVISION, INDEMNITEE WILL BE DEEMED TO HAVE SUCH GREATER RIGHT
HEREUNDER AND (B) TO THE EXTENT THAT ANY CHANGE IS MADE TO ANY OTHER INDEMNITY
PROVISION WHICH PERMITS ANY GREATER RIGHT TO INDEMNIFICATION THAN THAT PROVIDED
UNDER THIS AGREEMENT AS OF THE DATE HEREOF, INDEMNITEE WILL BE DEEMED TO HAVE
SUCH GREATER RIGHT HEREUNDER. THE COMPANY WILL NOT ADOPT ANY AMENDMENT TO ANY OF
THE GOVERNANCE DOCUMENTS THE EFFECT OF WHICH WOULD BE TO DENY, DIMINISH OR
ENCUMBER INDEMNITEE’S RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT OR ANY OTHER
INDEMNITY PROVISION.


SECTION 1.11.        LIABILITY INSURANCE AND FUNDING. FOR THE DURATION OF
INDEMNITEE’S SERVICE AS A DIRECTOR AND/OR OFFICER OF THE COMPANY, AND THEREAFTER
FOR SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY PENDING OR POSSIBLE
INDEMNIFIABLE CLAIM, THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS
(TAKING INTO ACCOUNT THE SCOPE AND AMOUNT OF COVERAGE AVAILABLE RELATIVE TO THE
COST THEREOF) TO CAUSE TO BE MAINTAINED IN EFFECT POLICIES OF DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE PROVIDING COVERAGE FOR DIRECTORS AND/OR OFFICERS
OF THE COMPANY THAT IS AT LEAST SUBSTANTIALLY COMPARABLE IN SCOPE AND AMOUNT TO
THAT PROVIDED BY THE COMPANY’S CURRENT POLICIES OF DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE. THE COMPANY SHALL PROVIDE INDEMNITEE WITH A COPY OF ALL
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE APPLICATIONS, BINDERS, POLICIES,
DECLARATIONS, ENDORSEMENTS AND OTHER RELATED MATERIALS, AND SHALL PROVIDE
INDEMNITEE WITH A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME.
WITHOUT LIMITING THE GENERALITY OR EFFECT OF THE TWO IMMEDIATELY PRECEDING
SENTENCES, THE COMPANY SHALL NOT DISCONTINUE OR SIGNIFICANTLY REDUCE THE SCOPE
OR AMOUNT OF COVERAGE FROM ONE POLICY PERIOD TO THE NEXT: (I) WITHOUT THE PRIOR
APPROVAL THEREOF BY A MAJORITY VOTE OF THE INCUMBENT DIRECTORS, EVEN IF LESS
THAN A QUORUM; OR (II) IF AT THE TIME THAT ANY SUCH DISCONTINUATION OR
SIGNIFICANT REDUCTION IN THE SCOPE OR AMOUNT OF COVERAGE IS PROPOSED THERE ARE
NO INCUMBENT DIRECTORS, WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITEE (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED). IN ALL POLICIES OF
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE OBTAINED BY THE COMPANY, INDEMNITEE
SHALL BE NAMED AS AN INSURED IN SUCH A MANNER AS TO PROVIDE INDEMNITEE THE SAME
RIGHTS AND BENEFITS, SUBJECT TO THE SAME LIMITATIONS, AS ARE ACCORDED TO THE
COMPANY’S DIRECTORS AND OFFICERS MOST FAVORABLY INSURED BY SUCH POLICY. THE
COMPANY MAY, BUT SHALL NOT BE REQUIRED TO, CREATE A TRUST FUND, GRANT A SECURITY
INTEREST OR USE OTHER MEANS, INCLUDING WITHOUT LIMITATION A LETTER OF CREDIT, TO
ENSURE THE

10


--------------------------------------------------------------------------------





 


PAYMENT OF SUCH AMOUNTS AS MAY BE NECESSARY TO SATISFY ITS OBLIGATIONS TO
INDEMNIFY AND ADVANCE EXPENSES PURSUANT TO THIS AGREEMENT.


SECTION 1.12.        SUBROGATION. IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT,
THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE
RELATED RIGHTS OF RECOVERY OF INDEMNITEE AGAINST OTHER PERSONS OR ENTITIES
(OTHER THAN INDEMNITEE’S SUCCESSORS), INCLUDING ANY ENTITY OR ENTERPRISE
REFERRED TO IN CLAUSE (I) OF THE DEFINITION OF “INDEMNIFIABLE CLAIM” IN SECTION
1.01(H). INDEMNITEE SHALL EXECUTE ALL PAPERS REASONABLY REQUIRED TO EVIDENCE
SUCH RIGHTS (ALL OF INDEMNITEE’S REASONABLE EXPENSES, INCLUDING ATTORNEYS’ FEES
AND CHARGES, RELATED THERETO TO BE REIMBURSED BY OR, AT THE OPTION OF
INDEMNITEE, ADVANCED BY THE COMPANY).


SECTION 1.13.        NO DUPLICATION OF PAYMENTS. THE COMPANY SHALL NOT BE LIABLE
UNDER THIS AGREEMENT TO MAKE ANY PAYMENT TO INDEMNITEE IN RESPECT OF ANY
INDEMNIFIABLE LOSSES TO THE EXTENT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED
PAYMENT (NET OF ANY UNREIMBURSED EXPENSES OF THE INDEMNITEE INCURRED IN
CONNECTION THEREWITH) UNDER ANY INSURANCE POLICY, THE GOVERNANCE DOCUMENTS AND
OTHER INDEMNITY PROVISIONS OR OTHERWISE (INCLUDING FROM ANY ENTITY OR ENTERPRISE
REFERRED TO IN CLAUSE (I) OF THE DEFINITION OF “INDEMNIFIABLE CLAIM” IN SECTION
1.01(H)) IN RESPECT OF SUCH INDEMNIFIABLE LOSSES OTHERWISE INDEMNIFIABLE
HEREUNDER.


SECTION 1.14.        DEFENSE OF CLAIMS. THE COMPANY SHALL BE ENTITLED TO
PARTICIPATE IN THE DEFENSE OF ANY INDEMNIFIABLE CLAIM OR TO ASSUME THE DEFENSE
THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNITEE; PROVIDED THAT
IF INDEMNITEE BELIEVES, AFTER CONSULTATION WITH COUNSEL SELECTED BY INDEMNITEE,
THAT: (A) THE USE OF COUNSEL CHOSEN BY THE COMPANY TO REPRESENT INDEMNITEE WOULD
PRESENT SUCH COUNSEL WITH AN ACTUAL OR POTENTIAL CONFLICT; (B) THE NAMED PARTIES
IN ANY SUCH INDEMNIFIABLE CLAIM (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH
THE COMPANY AND INDEMNITEE AND INDEMNITEE SHALL CONCLUDE THAT THERE MAY BE ONE
OR MORE LEGAL DEFENSES AVAILABLE TO HIM OR HER THAT ARE DIFFERENT FROM OR IN
ADDITION TO THOSE AVAILABLE TO THE COMPANY; OR (C) ANY SUCH REPRESENTATION BY
SUCH COUNSEL WOULD BE PRECLUDED UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL
CONDUCT THEN PREVAILING, THEN INDEMNITEE SHALL BE ENTITLED TO RETAIN SEPARATE
COUNSEL (BUT NOT MORE THAN ONE LAW FIRM PLUS, IF APPLICABLE, LOCAL COUNSEL IN
RESPECT OF ANY PARTICULAR INDEMNIFIABLE CLAIM) AT THE COMPANY’S EXPENSE. THE
COMPANY SHALL NOT BE LIABLE TO INDEMNITEE UNDER THIS AGREEMENT FOR ANY AMOUNTS
PAID IN SETTLEMENT OF ANY THREATENED OR PENDING INDEMNIFIABLE CLAIM EFFECTED
WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT. THE COMPANY SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNITEE, EFFECT ANY SETTLEMENT OF ANY THREATENED
OR PENDING INDEMNIFIABLE CLAIM TO WHICH THE INDEMNITEE IS, OR COULD HAVE BEEN, A
PARTY UNLESS SUCH SETTLEMENT SOLELY INVOLVES THE PAYMENT OF MONEY AND INCLUDES A
COMPLETE AND UNCONDITIONAL RELEASE OF THE INDEMNITEE FROM ALL LIABILITY ON ANY
CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH INDEMNIFIABLE CLAIM. NEITHER THE
COMPANY NOR INDEMNITEE SHALL UNREASONABLY WITHHOLD ITS CONSENT TO ANY PROPOSED
SETTLEMENT; PROVIDED THAT INDEMNITEE MAY WITHHOLD CONSENT TO ANY SETTLEMENT THAT
DOES NOT PROVIDE A COMPLETE AND UNCONDITIONAL RELEASE OF INDEMNITEE.
NOTWITHSTANDING THE FOREGOING, THE COMPANY WILL NOT BE ENTITLED TO ASSUME THE
DEFENSE OF ANY INDEMNIFIABLE CLAIM AS TO WHICH INDEMNITEE HAS REASONABLY MADE
THE CONCLUSION PROVIDED FOR IN SECTION 1.14(B).


SECTION 1.15.        ACTION BY INDEMNITEE. IN THE EVENT THAT (I) A DETERMINATION
IS MADE PURSUANT TO THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) AN ADVANCEMENT OF EXPENSES IS NOT
TIMELY MADE PURSUANT TO THIS AGREEMENT, (III)

11


--------------------------------------------------------------------------------





 


NO DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS MADE WITHIN THE APPLICABLE
TIME PERIODS SPECIFIED IN THIS AGREEMENT OR (IV) PAYMENT OF INDEMNIFIED AMOUNTS
IS NOT MADE WITHIN THE APPLICABLE TIME PERIODS SPECIFIED HEREIN, INDEMNITEE WILL
BE ENTITLED TO AN ADJUDICATION IN AN APPROPRIATE COURT OF THE STATE OF DELAWARE,
OR IN ANY OTHER COURT OF COMPETENT JURISDICTION, OF HIS OR HER ENTITLEMENT TO
SUCH INDEMNIFICATION OR PAYMENT OF THE ADVANCEMENT OF EXPENSES. ALTERNATIVELY,
INDEMNITEE, AT INDEMNITEE’S OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE
CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION. THE PROVISIONS OF DELAWARE LAW (WITHOUT
REGARD TO ITS CONFLICT OF LAWS RULES) WILL APPLY TO ANY SUCH ARBITRATION. THE
COMPANY WILL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH ADJUDICATION OR
AWARD IN ARBITRATION.


SECTION 1.16.        COMPANY BEARS EXPENSES IF INDEMNITEE SEEKS ADJUDICATION. IN
THE EVENT THAT INDEMNITEE, PURSUANT TO SECTION 1.15, SEEKS A JUDICIAL
ADJUDICATION OR ARBITRATION OF HIS OR HER RIGHTS TO INDEMNIFICATION UNDER, OR TO
RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT, ANY OTHER AGREEMENT FOR
INDEMNIFICATION, THE INDEMNIFICATION OR ADVANCEMENT OF EXPENSES PROVISIONS IN
THE GOVERNANCE DOCUMENTS, PAYMENT OF EXPENSES IN ADVANCE OR CONTRIBUTION
HEREUNDER OR TO RECOVER UNDER ANY DIRECTOR AND OFFICER LIABILITY INSURANCE
POLICIES MAINTAINED BY THE COMPANY, THE COMPANY WILL, IF INDEMNITEE ULTIMATELY
IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, PAYMENT OF EXPENSES IN
ADVANCE OR CONTRIBUTION OR INSURANCE RECOVERY TO THE FULLEST EXTENT PERMITTED BY
LAW, INDEMNIFY AND HOLD HARMLESS INDEMNITEE AGAINST ANY AND ALL EXPENSES THAT
ARE PAID OR INCURRED BY INDEMNITEE IN CONNECTION WITH SUCH JUDICIAL ADJUDICATION
OR ARBITRATION.


SECTION 1.17.        COMPANY BOUND BY PROVISIONS OF THIS AGREEMENT. THE COMPANY
WILL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL OR ARBITRATION PROCEEDING
COMMENCED PURSUANT TO SECTION 1.15 THAT THE PROCEDURES AND PRESUMPTIONS OF THIS
AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND WILL STIPULATE IN ANY SUCH
JUDICIAL OR ARBITRATION PROCEEDING THAT THE COMPANY IS BOUND BY ALL THE
PROVISIONS OF THIS AGREEMENT.


SECTION 1.18.        SUCCESSORS AND BINDING AGREEMENT.


(A)           THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY, BY AGREEMENT
IN FORM AND SUBSTANCE SATISFACTORY TO INDEMNITEE AND HIS OR HER COUNSEL,
EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION HAD TAKEN PLACE. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE COMPANY AND ANY SUCCESSOR TO THE COMPANY, INCLUDING WITHOUT
LIMITATION ANY PERSON ACQUIRING DIRECTLY OR INDIRECTLY ALL OR SUBSTANTIALLY ALL
OF THE BUSINESS OR ASSETS OF THE COMPANY WHETHER BY PURCHASE, MERGER,
CONSOLIDATION, REORGANIZATION OR OTHERWISE (AND SUCH SUCCESSOR WILL THEREAFTER
BE DEEMED THE “COMPANY” FOR PURPOSES OF THIS AGREEMENT), BUT SHALL NOT OTHERWISE
BE ASSIGNABLE OR DELEGATABLE BY THE COMPANY.


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE INDEMNITEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
HEIRS, DISTRIBUTEES, LEGATEES AND OTHER SUCCESSORS.

12


--------------------------------------------------------------------------------





 


(C)           THIS AGREEMENT IS PERSONAL IN NATURE AND NEITHER OF THE PARTIES
HERETO SHALL, WITHOUT THE CONSENT OF THE OTHER, ASSIGN OR DELEGATE THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS EXPRESSLY PROVIDED IN
SECTIONS 1.18(A) AND (B). WITHOUT LIMITING THE GENERALITY OR EFFECT OF THE
FOREGOING, INDEMNITEE’S RIGHT TO RECEIVE PAYMENTS HEREUNDER SHALL NOT BE
ASSIGNABLE, WHETHER BY PLEDGE, CREATION OF A SECURITY INTEREST OR OTHERWISE,
OTHER THAN BY A TRANSFER BY THE INDEMNITEE’S WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, AND, IN THE EVENT OF ANY ATTEMPTED ASSIGNMENT OR TRANSFER CONTRARY
TO THIS SECTION 1.18(C), THE COMPANY SHALL HAVE NO LIABILITY TO PAY ANY AMOUNT
SO ATTEMPTED TO BE ASSIGNED OR TRANSFERRED.


SECTION 1.19.        NOTICES. FOR ALL PURPOSES OF THIS AGREEMENT, ALL
COMMUNICATIONS, INCLUDING WITHOUT LIMITATION NOTICES, CONSENTS, REQUESTS OR
APPROVALS, REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN HAND DELIVERED OR DISPATCHED BY
ELECTRONIC FACSIMILE TRANSMISSION (WITH RECEIPT THEREOF ORALLY CONFIRMED), OR
FIVE (5) BUSINESS DAYS AFTER HAVING BEEN MAILED BY UNITED STATES REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID OR ONE (1) BUSINESS
DAY AFTER HAVING BEEN SENT FOR NEXT-DAY DELIVERY BY A NATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE, ADDRESSED TO THE COMPANY (TO THE ATTENTION OF THE
SECRETARY OF THE COMPANY) AND TO INDEMNITEE AT THE APPLICABLE ADDRESS SHOWN
BELOW, OR TO SUCH OTHER ADDRESS AS ANY PARTY MAY HAVE FURNISHED TO THE OTHER IN
WRITING AND IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICES OF CHANGES OF ADDRESS
WILL BE EFFECTIVE ONLY UPON RECEIPT.

If to the Company:

Haynes International, Inc.

 

1020 West Park Avenue

 

P.O. Box 9013

 

Kokomo, Indiana 46904-9015

 

Attn.: V.P.-General Counsel/Corporate Secretary

 

Tel.: (765) 456-6012

 

Fax: (765) 456-6905

 

 

If to Indemnitee:

 

 

 

 

 

 

 

 

 

Tel.:

 

 

 

Fax:

 

 

 


SECTION 1.20.        GOVERNING LAW. THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE. THE COMPANY AND
INDEMNITEE EACH HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE CHANCERY
COURT OF THE STATE OF DELAWARE FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR
PROCEEDING WHICH ARISES OUT OF OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY
ACTION INSTITUTED UNDER THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE CHANCERY
COURT OF THE STATE OF DELAWARE.


SECTION 1.21.        VALIDITY. IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION OF ANY PROVISION HEREOF TO ANY PERSON OR CIRCUMSTANCE IS HELD
INVALID, UNENFORCEABLE OR OTHERWISE

13


--------------------------------------------------------------------------------





 


ILLEGAL, THE REMAINDER OF THIS AGREEMENT AND THE APPLICATION OF SUCH PROVISION
TO ANY OTHER PERSON OR CIRCUMSTANCE SHALL NOT BE AFFECTED, AND THE PROVISION SO
HELD TO BE INVALID, UNENFORCEABLE OR OTHERWISE ILLEGAL SHALL BE REFORMED TO THE
EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO MAKE IT ENFORCEABLE, VALID OR
LEGAL. IN THE EVENT THAT ANY COURT OR OTHER ADJUDICATIVE BODY SHALL DECLINE TO
REFORM ANY PROVISION OF THIS AGREEMENT HELD TO BE INVALID, UNENFORCEABLE OR
OTHERWISE ILLEGAL AS CONTEMPLATED BY THE IMMEDIATELY PRECEDING SENTENCE, THE
PARTIES HERETO SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE TO
REPLACE THE PROVISION SO HELD TO BE INVALID, UNENFORCEABLE OR OTHERWISE ILLEGAL
WITH ONE OR MORE ALTERNATIVE PROVISIONS THAT EFFECTUATE THE PURPOSE AND INTENT
OF THE ORIGINAL PROVISIONS OF THIS AGREEMENT AS FULLY AS POSSIBLE WITHOUT BEING
INVALID, UNENFORCEABLE OR OTHERWISE ILLEGAL.


SECTION 1.22.        MISCELLANEOUS. NO PROVISION OF THIS AGREEMENT MAY BE
WAIVED, MODIFIED, AMENDED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION,
AMENDMENT OR DISCHARGE IS AGREED TO IN WRITING SIGNED BY INDEMNITEE AND THE
COMPANY. NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER
PARTY HERETO OR COMPLIANCE WITH ANY CONDITION OR PROVISION OF THIS AGREEMENT TO
BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR
DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT
TIME. NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESSED OR IMPLIED
WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY THAT
ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.


SECTION 1.23.        LEGAL FEES AND EXPENSES. IT IS THE INTENT OF THE COMPANY
THAT INDEMNITEE NOT BE REQUIRED TO INCUR LEGAL FEES AND OR OTHER EXPENSES
ASSOCIATED WITH THE INTERPRETATION, EXERCISE, ENFORCEMENT OR DEFENSE OF
INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT BY LITIGATION OR OTHERWISE BECAUSE THE
COST AND EXPENSE THEREOF WOULD SUBSTANTIALLY DETRACT FROM THE BENEFITS INTENDED
TO BE EXTENDED TO INDEMNITEE HEREUNDER. ACCORDINGLY, WITHOUT LIMITING THE
GENERALITY OR EFFECT OF ANY OTHER PROVISION HEREOF, THE COMPANY IRREVOCABLY
AUTHORIZES THE INDEMNITEE FROM TIME TO TIME TO RETAIN COUNSEL OF INDEMNITEE’S
CHOICE, AT THE EXPENSE OF THE COMPANY AS HEREAFTER PROVIDED, TO ADVISE AND
REPRESENT INDEMNITEE IN CONNECTION WITH ANY SUCH INTERPRETATION, EXERCISE,
ENFORCEMENT OR DEFENSE, INCLUDING WITHOUT LIMITATION THE INITIATION OR DEFENSE
OF ANY LITIGATION OR OTHER LEGAL ACTION, WHETHER BY OR AGAINST THE COMPANY OR
ANY DIRECTOR, OFFICER, STOCKHOLDER OR OTHER PERSON AFFILIATED WITH THE COMPANY.
NOTWITHSTANDING ANY EXISTING OR PRIOR ATTORNEY-CLIENT RELATIONSHIP BETWEEN THE
COMPANY AND SUCH COUNSEL, THE COMPANY IRREVOCABLY CONSENTS TO INDEMNITEE’S
ENTERING INTO AN ATTORNEY-CLIENT RELATIONSHIP WITH SUCH COUNSEL, AND IN THAT
CONNECTION THE COMPANY AND INDEMNITEE AGREE THAT A CONFIDENTIAL RELATIONSHIP
SHALL EXIST BETWEEN INDEMNITEE AND SUCH COUNSEL. WITHOUT RESPECT TO WHETHER
INDEMNITEE PREVAILS, IN WHOLE OR IN PART, IN CONNECTION WITH ANY OF THE
FOREGOING, THE COMPANY WILL PAY AND BE SOLELY FINANCIALLY RESPONSIBLE FOR ANY
AND ALL ATTORNEYS’ AND RELATED FEES AND EXPENSES INCURRED BY INDEMNITEE IN
CONNECTION WITH ANY OF THE FOREGOING.


SECTION 1.24.        CONSTRUCTION. THE PARTIES HAVE PARTICIPATED JOINTLY IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT. IN THE EVENT AN AMBIGUITY OR
QUESTION ON INTENT OR INTERPRETATION ARISES, THIS AGREEMENT MUST BE CONSTRUED AS
IF DRAFTED JOINTLY BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF MUST
ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY OF
THE PROVISIONS OF THIS AGREEMENT. THE WORD “INCLUDING” SHALL MEAN INCLUDING
WITHOUT LIMITATION. ANY REFERENCE TO THE SINGULAR IN THIS AGREEMENT SHALL ALSO
INCLUDE THE PLURAL AND VICE VERSA. THE WORD “KNOWLEDGE” SHALL MEAN KNOWLEDGE
OBTAINED OR OBTAINABLE AFTER DUE INQUIRY AND REASONABLE INVESTIGATION.

14


--------------------------------------------------------------------------------





 


SECTION 1.25.        HEADINGS. THE HEADINGS OF THE SECTIONS OF THIS AGREEMENT
ARE INSERTED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE DEEMED TO
AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


SECTION 1.26.        COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL BUT BOTH OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

15


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

HAYNES INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

“INDEMNITEE”

 

 

 

 

 

 

 

16


--------------------------------------------------------------------------------




SCHEDULE OF DIRECTORS PARTY TO THE DIRECTOR
INDEMNIFICATION AGREEMENT

Bohan, Paul J.
Campion, Donald C.
Corey, John C.
Getz, Robert H.
McCarthy, Timothy J.
Petro, Francis J.
Wall, William P.
Zabel, Ronald W.

17


--------------------------------------------------------------------------------